Citation Nr: 1412043	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971 with service in the Republic of Vietnam from January 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board remanded the claim in August 2012.

Although the Veteran requested a Board hearing on his April 2011 VA Form 9, he withdrew this request in a subsequent communication from his attorney in July 2012.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA examination in October 2013 to address his employability in light of his service-connected disabilities, other than PTSD.  The examiner concluded that the combined effects of his service-connected disabilities other than PTSD rendered him unemployable.  Despite this conclusion, the RO did not refer the Veteran's claim for TDIU on an extraschedular basis to the appropriate VA officials for consideration.  The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  38 C.F.R. § 4.16(b) (2013); see also Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the Board finds that such a referral of the claim to the Director of the VA Compensation and Pension Service for consideration is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for TDIU prior to May 8, 2013 under 38 C.F.R. § 4.16(b) to the appropriate department officials for a written decision that explains the reasons and bases for the conclusion reached.  Note: The effects of the Veteran's service-connected PTSD, evaluated as 100 percent disabling, should not be considered in the TDIU decision.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU, including on an extraschedular basis, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



